Title: To James Madison from James Simpson, 13 August 1804 (Abstract)
From: Simpson, James
To: Madison, James


13 August 1804, Tangier. No. 80. “Original of No 79 [10 July 1804] was forwarded by the Schooner Jane, sailed from this Bay the 10th last Month for Boston.
“I have now the honour to acknowledge receipt of the Letter you addressed me on the 6h June, accompanying the Act for not only establishing the Mediterranean Fund but makeing an immediate appropriation for its purposes of a Million of Dollars. Nothing can more strongly than this measure testify to the Barbary Powers the determination of the Government of the United States to compell them to a strict observance of the existing Treaties. Yesterday Commodore Barron entered the Straits and passed on to Gibraltar. The respectable reinforcement he brings to the Squadron already in these Seas I hope will be found equal to every purpose it is intended for.
“I will beg leave to add that I trust after Peace with Tripoly shall have been happily established, part of this force will continue to be stationed in this part of the World.
“I have to entreat you will pardon my very great neglect in not having earlier noticed in my reports to you the subject of the change of Mediterranean Passes. Mr Lear did deliver to me the New Pass with thirty Cuts and I ought to have acquainted you thereof. The period when the change was to take place was however too distant to make any representation to the Emperour on the subject at that time, without runing a great hazard of its being forgot before the time came round for his Cruizers puting to Sea. It has not however been omitted and in my last I should have told you the Commanders of the Emperours three Ships then mentioned had been duely made acquainted with the intended change, and that each had been furnished with an old and a new Cut, tacked together under the lesser Seal of this Office, that they might not be seperated.
“The Captains were directed to allow American Vessels to pass freely with either of the Passes during their present Cruize.
“This I considered the safest method, as their Passports are renewed every time they are fitted out. The period fixed for the old Passes to be no longer of avail being the first of July 1805 it is highly probable I shall have to issue the new Cuts only to the Emperours Cruizers at their next outfit, for they seldom go to Sea at an earlier day than that.
“It is true the Captain and Crew of the Meshouda whilst in Gibraltar made the declarations Captain Rodgers states, but when they got their liberty they told a different story. I have never heard any thing more from this Government on the subject—as I see Captain Rodgers comes out in the reinforcement, we shall now have a fair opportunity of investigating the busyness. I have felt myself restrained from makeing the report I had intended to Government on this subject, not considering the allegations of these people so lamely supported sufficient authority for me to particularise names of Officers on such an occasion. As no injury has been done to the Public Service by the delay, I trust my caution will not be disaproved of. The two Galleys of Tetuan arrived here on Wednesday last and for the first time have made a Cruize of a few hours in the Straits this morning. Their Commanders have been provided with the two Cuts and instructed on the use of them.
“When I issued my Passports for the Emperours three Frigates, finding by every information that they were intended for some Service in the Mediterranean, I put an exception to their entering Ports blockaded by Ships of War of the United States.
“His Majesty had ordered one thousand Faniques (1600 Bushels) Wheat being laden on the Mirboha as a gift to the poor of Tripoly, part of which was actualy shipt but relanded and orders at same time issued for all the three to rendezvous at Salle and from thence proceed on a Cruize on the Coast of Portugal.
“The Emperour I am well informed expressed great concern at not being able to send this Wheat to Tripoly. Alcayde Hashash on the first Inst wrote me a Letter requesting in His Majestys name a Passport for it, which I told him it was impossible for me to grant. A correspondence has been maintained on the subject, but not of such moment as to merit troubling you with copy of. Some reports had reached me tending to insinuate that the change of destination of the three Ships from a Voyage to the Mediterranean to a Cruize in the Ocean had nothing favourable to His Majestys late engagements to maintain Peace with the United States. When the Galleys arrived here I saw they were geting them ready for immediate Service—knowing these Vessels were under the orders of Alcayde Hashash I wrote him Friday last on subject of the reports I had heard & desired an explicit answer, this morning I have received it, in which amongst other arguments against those rumours he says ‘if you find any person who shall say any thing against your Nation regarding our Peace, my Lieut Governour will cut off their head, for we will always maintain the confirmation of the Peace with your republic.’
“I have besides received a Letter dated 6th. this Month at the Mequinez from one of His Majestys confidential Servants written in very Friendly terms. From these circumstances I persuade myself the reports were unfounded, on all which I have given ample information to Commodore Barron.
“By latest advices the Frigate went to Mogadore had not yet got back to Salle.”
